Citation Nr: 1404365	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from July 1997 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled to testify before a Veterans Law Judge (VLJ) at the Atlanta RO in June 2013, but requested that this hearing be postponed.  The hearing was later rescheduled, and the Veteran presented testimony before the undersigned VLJ in August 2013.  A transcript of the hearing is associated with the claims file.  

It appears, that the issue of entitlement to a temporary total rating for convalescence following surgery for the service-connected right knee under 38 C.F.R. § 4.30 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See hearing transcript (Tr.) at pages 3 and 4.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his service-connected right knee degenerative joint disease is more disabling than the current 10 percent evaluation reflects.  Specifically, at his August 2013 hearing, he testified that he has continuous swelling, chronic pain, and limitation of motion that has worsened over the years.  He also experiences locking, which requires that he use his hand to pull his leg manually in order to straighten it.  He testified that he is unable to run, cannot walk or sit for prolonged periods, and also has trouble using stairs.  He also reported that he most recently had right knee surgery in 2008, but that his doctor was now considering further surgery.  
The Veteran has also submitted a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) dated in May 2013.  The findings from this report indicate some evidence of anterior and posterior instability which suggests some level of increase in severity of the Veteran's right knee disability.  

While this examination is not too old to evaluate adequately the service-connected right knee disability, the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a) (2) (2013).  Because there may have been some changes as suggested by the May 2013 DBQ, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that the matter should be remanded for a new examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

While on Remand, any ongoing medical records should be obtained.  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone is dated in May 2013.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any health care provider who has treated/evaluated his right knee disability since May 2013.  After providing the necessary authorization to enable the AMC/RO to obtain such evidence on his behalf, all identified records must be obtained. 

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for an appropriate VA orthopedic examination to ascertain the current severity and manifestations of the service-connected degenerative joint disease of his right knee, status post arthroscopy.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests/studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should describe in detail all symptoms reasonably attributable to the service-connected right knee disability.  

In particular, the examiner should conduct range of motion testing for the right knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  [If pain on motion is observed, the examiner should indicate the point at which pain begins and should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.]  

The examiner should also indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

The examiner should then comment on all signs and symptoms of any scars that are attributable to the Veteran's right knee arthroscopy, including the size of the specific scar or the size of the area affected (in square inches or centimeters).  The examiner must also note whether the scar is deep (i.e., associated with soft tissue damage) or superficial (i.e., not associated with soft tissue damage); and whether there is any tenderness of the scar on examination.  The examiner must also indicate whether the scar causes limitation of motion; and, if so, perform range of motion studies (measured in degrees, with normal range of motion specified too) of the foot.

Finally, identify the limitation of activity imposed by the Veteran's service-connected right knee disability with a full description of the effects the right knee disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, he/she should render an opinion as to whether service-connected right knee disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment. 
3.  Ensure that the requested actions have been completed (to the extent possible).  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested action, readjudicate the issue of on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental statement of the case and give him an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.


No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

